Citation Nr: 0114211	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date for the assignment of a 
total rating based on individual unemployability earlier than 
September 12, 1997.

2.  Entitlement to an effective date for the award of 
dependent's educational assistance under Chapter 35 of Title 
38, United States Code, earlier than September 12, 1997.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found clear and unmistakable 
error in a November 1999 RO decision.  Specifically, the RO 
held that the assigned effective date for the award of a 
total rating based on individual unemployability (TDIU) and 
dependent's educational assistance under 38 U.S.C.A. Chapter 
35 (Chapter 35 benefits), May 26, 1999, should be changed to 
September 12, 1997.  The veteran appealed for earlier 
effective dates.


REMAND

The veteran and his representative claim that the veteran is 
entitled to an earlier effective date for the grant of TDIU 
and Chapter 35 benefits.  Specifically, they argue that it 
should date back to September 7, 1995, the effective date for 
the initial grant of service connection for post-traumatic 
stress disorder (PTSD) and the veteran's only service 
connected disability.  

The general rule with respect to awards is that the effective 
date "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2000) (to the same effect).  As to 
claims for TDIU, an exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2000); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98 (Sept. 23, 1998).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2000).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  § 3.157(b)(1).  For reports prepared by a 
non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as 
the date of receipt of claim if VA maintenance was authorized 
prior to admission.  Id.  If, however, VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of the admission will be accepted.  Id.  For all other 
reports, including reports from private physicians, lay 
persons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt of 
an informal claim.  Id. § 3.157(b)(2), (3).

A review of the record on appeal reveals that, in December 
1995, the veteran's earlier representative reported that a 
Dr. Nagy at the VA medical center (VAMC) in West Haven, 
Connecticut had treated the veteran in May 1995.  In 
addition, a March 1999 letter from the Tulsa, Oklahoma 
VetCenter was received by the RO which indicated that the 
veteran had received treatment at either that VetCenter or at 
an Oklahoma VAMC.  However, while the RO requested copies of 
the veteran's records from the West Haven VAMC on a number of 
occasions, it only obtained a few of West Haven's records 
(dated from March 1995 to May 1995), none of which showed 
treatment by a Dr. Nagy, and no records were obtained from 
either the Tulsa, Oklahoma VetCenter or the West Haven VAMC.

The Board finds that VA's duty to assist requires that the RO 
obtain and associate with the record all outstanding 
pertinent medical records that may be available from the West 
Haven, Connecticut VAMC and Tulsa, Oklahoma Vet Center or 
VAMC as well as any other VA facility the veteran reports he 
received treatment.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Moreover, 
as the records in question could bear on the question of the 
proper effective date for the veteran's total rating, they 
must be obtained and considered by the RO, in the first 
instance, to avoid any prejudice to the veteran. 

The Board also notes that, inasmuch as entitlement to 
dependent's educational assistance under Chapter 35 is 
predicated on the veteran's entitlement to a total rating, 
the assigned effective date for the total rating also 
controls the assigned effective date for the award of Chapter 
35 benefits.  Hence, the question of entitlement to an 
earlier effective date for the award of Chapter 35 benefits 
must be deferred pending the outcome of the development 
requested.  

Next, the Board notes that, in May 2000, the veteran's 
current representative filed a notice of disagreement (NOD) 
with the RO's November 1999 decision that continued a 70 
disability rating for PTSD.  See Gallegos v. Gober, 
14 Vet. App. 50 (2000) (any expression of a desire for review 
suffices as a NOD).  However, a statement of the case 
addressing this issue has not been issued by the RO.  See 
38 C.F.R. §§ 19.29, 19.30 (2000).  Since the Court has 
indicated that referral to the RO of an issue with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand of this issue is also 
required.  

Prior to issuing a statement of the case on the increased 
rating issue, the RO should ensure that the revised notice 
and development requirements of the recently enacted Veterans 
Claims Assistance Act of 2000, cited to above, have been met.  
This may include obtaining and associating with the claims 
file an award decision and associated records from the Social 
Security Administration (from which the veteran asserts he 
has been receiving benefits since 1991), as well as treatment 
records from Drs. Joseph E. Vallely and Marjorie J. Dreyfus 
(the veteran's therapist since 1997), to ensure that the 
record is complete.



Accordingly, these issues are hereby REMANDED to the RO for 
the following development:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from the VA 
medical facilities in West Haven, 
Connecticut and Tulsa, Oklahoma, 
including the Tulsa Vet Center, to 
specifically include any and all 
records prepared by a Dr. Nagy at the 
West Haven VAMC, dating from 1995.  In 
addition, the RO should associate with 
the record all pertinent records on 
file with the Social Security 
Administration and Drs. Joseph E. 
Vallely and Marjorie J. Dreyfus as 
well as medical records from any other 
source(s) or facility(ies) identified 
by the veteran.  If any requested 
records are not available, or the 
search for any such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him the opportunity to do so.

2. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

4. As to the claim for earlier effective 
dates, after completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

5. As to the claim for earlier effective 
dates, unless the benefits sought on 
appeal are granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of 
the case, and afford him the 
opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.

6. As to the claim for an increased 
rating for service-connected PTSD, 
after considering whether any 
additional development and/or 
notification action, pursuant to the 
Veterans Claims Assistance Act of 
2000, is warranted, the RO should 
issue a statement of the case 
addressing the issue of entitlement to 
a rating an excess of 70 percent for 
PTSD.  A VA Form 9 (Appeal to the 
Board of Veterans' Appeals) should be 
furnished to the veteran to facilitate 
the filing of a substantive appeal, 
and the time limit for doing so should 
clearly be stated.

7. The veteran is hereby advised that, 
if, and only if, he files a timely 
substantive appeal with respect to the 
claim for an increased rating for PTSD 
will that issue be returned for review 
by the Board. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

